In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Bruno, J.), dated October 6, 1999, as granted the motion of the defendant City of New York for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiffs contention, the defendant City of New York (hereinafter the City) was entitled to summary judgment dismissing the complaint insofar as asserted against it (see, Boltax v Joy Day Camp, 67 NY2d 617; Valdez v City of *757New York, 148 AD2d 697). A slippery condition at the edge of a swimming pool is necessarily incidental to the use of the pool (see, Valdez v City of New York, supra; Sciarello v Coast Holding Co., 242 App Div 802; see also, Beck v Broad Channel Bathing Park, 255 NY 641). Further, the granting of summary judgment to the City on this record was not premature, as there was only hope and speculation as to what additional discovery would uncover (see, Moriello v Stormville Airport Antique Show & Flea Mkt., 271 AD2d 664; Mazzaferro v Barterama Corp., 218 AD2d 643). Bracken, J. P., Thompson, Altman and McGinity, JJ., concur.